Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 7, 2022

                                      No. 04-22-00388-CR

                           EX PARTE Jose Alexis Sanchez DUBON

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10374CR
                          Honorable Roland Andrade, Judge Presiding


                                         ORDER
        The State’s appellee’s brief originally was due on September 6, 2022. On September 6,
2022, the State filed a motion requesting a fourteen-day extension of time in which to file its
brief. The State contends its “request for an extension is being requested because certain
documents to which the State needs to include record citations are not currently present in the
Clerk’s Record.” The State asserts it “will direct the Clerk of the trial court to supplement the
record, pursuant to Rule 34.5(c), TEX. R. APP. PRO., so as to ensure the documents are properly
before the Court.” The State does not indicate when it will request the supplemental clerk’s
record.
        Therefore, the State is ORDERED to (1) request the supplemental clerk’s record
containing the omitted item(s) from the trial court clerk no later than September 19, 2022 and
(2) provide written proof to this court that the supplemental clerk’s record has been requested no
later than September 19, 2022.
        The trial court clerk is ORDERED to prepare, certify, and file the supplemental clerk’s
record with this court no later than ten days after the State has requested the supplemental
record.
       The State is ORDERED to file its appellee’s brief no later than fourteen days after the
supplemental clerk’s record is filed in this court.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court